DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear (37 CFR 1.84(u)(1)).  The examiner respectfully suggests the drawing should simply be labeled: The Figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear (37 CFR 1.84(u)(1)).  That being the case, any references to a single drawing in the specification should refer to simply: the Figure.  (And the label of the drawing should be corrected as noted in the objection to the drawing above.)
Appropriate correction is required.  

Claim Objections
Claim 2 is objected to because of the following informalities: in line 10 of the claim text, the term “…C1-4a cyclamino…” should properly be the term: C1-4 acylamino.  
Appropriate correction is required.

Inventor’s assistance is respectfully requested in correcting any other minor spelling and/or grammatical errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of proliferative disorders or cancer, does not reasonably provide enablement for the prevention of such diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claim is breathtakingly broad: “A method for the treatment and/or prevention of various diseases, comprising administering to a subject suffering from the proliferative disorder or cancer a therapeutically effective amount of the compound of 
b,c) The nature of the invention is determined in part by the state of the prior art.  
The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  That being the case, inventor is presumed to be aware that no “magic bullet” therapy has yet been discovered that is efficacious in the treatment of “various diseases” (i.e. the universe of diseases).  Furthermore, inventor is presumed to be aware that even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where complex diseases with a significant genetic component, such as the proliferative disease cancer, can be said to be preventable.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.

Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds prevent proliferative disorders or cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compounds and compositions are actually efficacious in the prevention of proliferative disorders or cancer.  However, the specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention.  In re Gardner, 166 USPQ 138 (CCPA 1970). 
But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of “various diseases” or of proliferative disorders or cancer are simply not believable in light of the present understanding in the contemporary medicinal arts.  It is settled case law that allegations of utility that are not believable in light of the contemporary knowledge in the art must be substantiated by acceptable evidence or stricken from the specification.  In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for an enabling disclosure, not for vague intimations of general ideas which may or may not be workable.  Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  

	
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of cancer, does not reasonably provide enablement for the prevention of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claim is breathtakingly broad: “A method for the treatment and/or prevention of cancer and an infectious disease…comprising administering to a subject 
b,c) The nature of the invention is determined in part by the state of the prior art.  
The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  That being the case, inventor is presumed to be aware that even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be preventable.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.

Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds prevent cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compounds are actually efficacious in the prevention of cancer.  However, the specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention.  In re Gardner, 166 USPQ 138 (CCPA 1970). 
But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of cancer are simply not believable in light of the present understanding in the contemporary medicinal arts.  It is settled case law that allegations of utility that are not believable in light of the contemporary knowledge in the art must be substantiated by acceptable evidence or stricken from the specification.  In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In line 13 of the claim text, it is unclear why the claim teaches that “…C1-10 heterocyclyl…” is optionally substituted.  A C1-10 heterocyclyl is not encompassed by the definition of the possible substituents on C1-10 alkyl, C5-10 aryl and 5-10 membered monocyclic or bicyclic heteroaryl of the definitions of variables R1-R4.  
The examiner respectfully suggests that this limitation should properly be: C1-6 heterocyclyl.  

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In line 12 of the claim text, it is unclear why the claim teaches that “…C1-9 heterocyclyl…” is optionally substituted.  A C1-9 heterocyclyl is not encompassed by the definition of the possible substituents on C1-6 alkyl, C5-9 aryl and 5-10 membered monocyclic or bicyclic heteroaryl of the definitions of variables R1-R4.  
The examiner respectfully suggests that this limitation should properly be: C1-6 heterocyclyl.  

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
On page 8, line 5, there is insufficient antecedent basis for the limitation “…amino C1-6 alkyl…” in the claim.  The possible (initial) substituents on R2, as taught in the independent claim (claim 1), the claim from which claim 3 immediately depends, do not encompass amino C1-6 alkyl.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim contains no steps whatsoever: “A process of preparation of compounds of Formula I or its polymorphs, 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In step b of the claim, the transformation of compounds of Formulas V and XIII into a compound of Formula VII is clearly not a trivial chemical transformation.  That being the case, it is unclear what exactly the term “processing” might mean in reference to this non-trivial step, or steps.  The public has no way to ascertain the metes and bounds of the claim without knowing what this “processing” actually entails.  
	Additionally, it is unclear why a compound of Formula VI, and its corresponding substituent definitions, are included in the claim when the claim does not teach any process or step which involves this compound.  
	Additionally, the diagram which appears in the claim is functionally illegible due to pixilation.  The diagramed definitions of the compounds are thus unclear because they are functionally illegible, particularly the subscripts.  
	Additionally, variable X of Formula I is undefined.  The formula is thus unclear.  
	Additionally, with respect to variable R4 of Formula I, in line 12 of the claim text (p. 16), there is no antecedent basis (in the independent claim, claim 1, the claim from which claim 6 ultimately depends) for the C1-10 alkoxy substituent itself having a substituent.  
4 of Formula I, in the last line of the claim text on page 16, there is no antecedent basis (in the independent claim, claim 1, the claim from which claim 6 ultimately depends) for the C1-10 heterocyclyl substituent.  (The independent claim teaches a C1-6 heterocyclyl substituent.)
	Additionally, on page 17, line 7 of text, definitions for a Formula Ib are taught, but there is no definition (or diagram) in the claim of a Formula Ib.  What is this formula and why does it appear in a claim to a process in which it does not appear to take part?  
	The examiner notes for clarify of the record that claim 6 is replete with instances of indefiniteness, some of which are outlined above.  Note that it is not the function of the USPTO to perform what is essentially an editorial analysis of inventor’s claim drafting.  The examiner respectfully suggests that only a thorough and careful review of the limitations of claim 6 coupled with carefully drafted claim language will overcome the indefiniteness rejection.  

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the recites the broad recitation “…various diseases…” and the claim also recites “…the proliferative 
	Furthermore, it the term “various diseases” is unclear.  The public has no way to ascertain what these diseases might be and thus the metes and bounds of the claim are unclear.  
Finally, the term “clinically relevant” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Relevant how?  To whom?  What is, or is not, clinically relevant would appear to be a wholly subjective determination.  

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “clinically relevant” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Relevant how?  To whom?  What is, or is not, clinically relevant would appear to be a wholly subjective determination.  

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “clinically relevant” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Relevant how?  To whom?  What is or is not clinically relevant would appear to be a wholly subjective determination.  

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “clinically relevant” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Relevant how?  To whom?  What is, or is not, clinically relevant would appear to be a wholly subjective determination.  

Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).  

Allowable Subject Matter
The subject matter of the instant claims would be allowable once the objection and 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the Markush set of compound of Formula I.  WO 2015/034820 A1 may be taken as a recent representative example of the pertinent prior art.  The reference teaches compounds structurally related to those of the instant invention (page 4, line 6; page 70, Example 202; page 72, Examples 203-226; page 78, Example 296, etc.).  The reference does not, however, teach, show, suggest or make obvious the instant compounds, compositions, methods of use or preparation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/19/2021